OPINION OF THE COURT
Memorandum.
Order affirmed, with costs, for reasons stated in the opinion of Mr. Justice J. Clarence Herlihy at the Appellate Division, insofar as that opinion relates to the significance and effect of CPLR 302 (subd [a], par 3, cl [i]). We are not required to pass upon and thus do not address the significance and effect of CPLR 302 (subd [a], par 3, cl [ii]) (cf. World-Wide Volkswagen Corp. v Woodson, 444 US 286).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum. Question certified answered in the affirmative.